


EXHIBIT 10.3


Peoples Bancorp Inc.
SECOND Amended and Restated
2006 Equity Plan


Time-Based Restricted Stock Award Agreement
(for Non-Employee Directors)


This Time-Based Restricted Stock Award Agreement (this “Agreement”) is made
effective as of __________ (the “Grant Date”) by and between Peoples Bancorp
Inc. (the “Company”) and ________ (the “Participant”). Capitalized terms not
defined in this Agreement shall have the meanings given to them in the Plan (as
defined below).


Section 1    Grant of Restricted Stock


The Company hereby grants to the Participant an award of ____ (_____) shares of
restricted Company Stock (the “Restricted Stock”), subject to the terms and
conditions described in the Peoples Bancorp Inc. Second Amended and Restated
2006 Equity Plan (the “Plan”) and this Agreement.


Section 2    Restrictions on Vesting and Transfer


(A)Vesting. Subject to the Participant's continued service as a Non-Employee
Director, and the provisions of the Plan (including Article XI thereof) and this
Agreement, [___] shares of Restricted Stock shall vest on the sixth-month
anniversary of the Grant Date.


(B)    Transfer Restrictions. Except as provided in Section 2(C), the Restricted
Stock may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until such Restricted Stock vests as described in Section 2(A).


(C)    Effect of Termination. Notwithstanding anything to the contrary in
Sections 2(A) and 2(B) of this Agreement:


(i)Death. If the Participant dies, all unvested Restricted Stock shall become
fully vested and transferable on the date of death.


(ii)Disability or Retirement. If the Participant Terminates due to Disability or
Retirement, all unvested Restricted Stock shall become fully vested and
transferable in accordance with the vesting schedule set forth in Section 2(A).


(iii)    Terminations for Cause or Any Reason Other than Death, Disability or
Retirement. If the Participant is Terminated for Cause or Terminates for any
reason other than due to death, Disability or Retirement, all unvested
Restricted Stock shall be immediately forfeited on the Termination date.


(D)    Delivery of Shares. As soon as reasonably practicable after the
Restricted Stock vests, the Company shall deliver to the Participant a stock
certificate for, or other appropriate documentation evidencing, the number of
shares of Company Stock with respect to which the restrictions have lapsed.






--------------------------------------------------------------------------------




Section 3    Rights of the Participant Before Vesting


Before the Restricted Stock vests, the Participant (A) may exercise full voting
rights associated with the shares of Company Stock underlying the Restricted
Stock and (B) shall be entitled to receive all dividends paid with respect to
the shares of Company Stock underlying the Restricted Stock; provided, however,
that any dividends paid in shares of Company Stock shall be subject to the same
restrictions as the shares of Restricted Stock granted under this Agreement.


Section 4    Restricted Stock Subject to Plan; Plan as Controlling


By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan. All terms and
conditions of the Plan applicable to the Restricted Stock which are not set
forth in this Agreement shall be deemed incorporated herein by reference. In the
event any term or condition of this Agreement is inconsistent or conflicts with
the terms and conditions of the Plan, the Plan shall be deemed controlling.


Section 5    Listing, Registration and Qualification


If the Committee determines that (A) the listing, registration or qualification
of the shares of Company Stock underlying the Restricted Stock upon NASDAQ or
any other established stock exchange, market or quotation system or under any
state or federal law; (B) the consent or approval of any governmental or
regulatory body; or (C) an agreement by the Participant with respect thereto, is
necessary or desirable as a condition to the issuance of the shares of Company
Stock underlying the Restricted Stock, the shares of Company Stock may not be
issued unless and until such listing, registration, qualification, consent,
approval, or agreement has been effected or obtained, free of any conditions
which are not acceptable to the Committee.


If any shares of Company Stock subject to the Restricted Stock are issued upon
the vesting thereof to a person who, at the time of such vesting or thereafter,
is an affiliate of the Company for purposes of Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), or are issued in
reliance upon exemptions under the securities laws of any state, then upon such
issuance:


(i)    Unless permitted by the Plan, such shares of Company Stock shall not be
transferable by the holder thereof, and neither the Company nor its transfer
agent or registrar, if any, shall be required to register or otherwise to give
effect to any transfer thereof and may prevent any such transfer, unless the
Company shall have received an opinion from its counsel to the effect that any
such transfer would not violate the Securities Act or the applicable laws of any
state; and


(ii)    The Company may cause any stock certificate which may evidence any such
shares of Company Stock to bear a legend reflecting the applicable restrictions
on the transfer thereof.
Section 6    Miscellaneous


(A)No Guarantee of Continued Service. The grant of Restricted Stock under this
Agreement shall not: (A) create any obligation on the part of the Board or the
Board of Directors of the applicable Subsidiary of the Company to nominate the
Participant for re-election; or (B) be evidence of any agreement or
understanding express or implied, that the Participant has a right to continue
as a Non-Employee Director for any period of time or at any particular rate of
compensation.


(B)Beneficiary Designation. The Participant may name a beneficiary or
beneficiaries to receive any shares of Company Stock underlying the Restricted
Stock due to the Participant upon the Participant's death. Unless otherwise
provided in the beneficiary designation, each designation made shall revoke all
prior designations made by the Participant, must be made on a form prescribed




--------------------------------------------------------------------------------




by the Committee and shall be effective only when filed in writing with the
Committee. If the Participant has not made an effective beneficiary designation,
the deceased Participant's beneficiary shall be the Participant's surviving
spouse or, if there is no surviving spouse, the deceased Participant's estate.
The identity of a Participant's designated beneficiary shall be based only on
the information included in the latest beneficiary designation form completed by
the Participant and shall not be inferred from any other evidence.


(C)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio without regard to the principles
of conflict of laws.


(D)Rights and Remedies Cumulative. All rights and remedies of the Company and of
the Participant enumerated in this Agreement shall be cumulative and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.


(E)Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are no way to be
construed as a part of this Agreement.


(F)Notices and Payments. All payments required or permitted to be made under the
provisions of this Agreement, and all notices and communications required or
permitted to be given or delivered under this Agreement to the Company or to the
Participant, which notices or communications must be in writing, shall be deemed
to have been given if delivered by hand, or mailed by first-class mail (postage
prepaid), and addressed as follows:


If to the Company, to:


Peoples Bancorp Inc.
Attn.: Compensation Committee
138 Putnam Street
P. O. Box 738
Marietta, Ohio 45750-0738


If to the Participant, to the last address for the Participant on file with the
Company.


The Company or the Participant may, by notice given to the other in accordance
with this Agreement, designate a different address for making payments required
or permitted to be made, and for the giving of notices or other communications,
to the party designating such new address. Any payment, notice or other
communication required or permitted to be made or given in accordance with this
Agreement shall be deemed to have been made or given upon receipt thereof by the
addressee.
    
(G)Severability. If any provision of this Agreement, or the application of any
provision hereof to any person or any circumstance, shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this Agreement that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.






--------------------------------------------------------------------------------




(H)Number and Gender. When used in this Agreement, the number and gender of each
pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.


(I)Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Participant in respect of the Restricted Stock granted
hereunder, and supersedes all prior and contemporaneous agreements or
understandings between the parties hereto in connection with the Restricted
Stock granted hereunder. Subject to Section 12.2(b) of the Plan, no change,
termination or attempted waiver of any of the provisions of this Agreement shall
be binding upon either party hereto unless contained in a writing signed by the
party to be charged. Notwithstanding the foregoing or anything in this Agreement
to the contrary, this Agreement may be amended without any additional
consideration to the Participant to the extent necessary to comply with, or
avoid penalties under, Section 409A of the Code even if any such amendment
reduces, restricts or eliminates rights granted prior to such amendment.
(J)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed, or caused this Agreement
to be executed, to be effective as of the Grant Date.




Company:
PEOPLES BANCORP INC.,
an Ohio corporation
 
Participant:
 
 
 
Tyler J. Wilcox
 
[Name]
Senior Vice President and
 
 
Secretary to the Compensation Committee
 
 
 
 
Street Address
 
 
 
 
 
City, State, and Zip Code
Date:
 
Date:













